Citation Nr: 0423400	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-17 319	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for diabetic 
nephropathy.  

4.  Entitlement to service connection for peripheral 
neuropathy with peripheral vascular disease.  

5.  Entitlement to service connection for cardiovascular 
disease.  

6.  Entitlement to special monthly compensation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1958 through August 1962 and from 
July 1965 through February 1980.  His awards and decorations 
included the Vietnam Service Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in January 2002 and March 
2004, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

In August 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.

The following issues will addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:  1) Entitlement 
to service connection for low back disability; 2) entitlement 
to service connection for diabetes mellitus; 3) entitlement 
to service connection for diabetic nephropathy; 4) 
entitlement to service connection for peripheral neuropathy 
with peripheral vascular disease; 5) entitlement to service 
connection for cardiovascular disease; and 6) entitlement to 
special monthly compensation.

During the pendency of his claims, the veteran raised 
contentions to the effect that he is entitled to VA benefits 
other than those which he currently seeks on appeal.  In a 
statement (VA Form 21-4138), received in May 2001, he 
suggested that he was unemployable due to service-connected 
disability and that a total rating was warranted for 
compensation purposes.  In his Notice of Disagreement (NOD), 
received in July 2002, he raised contentions to the effect 
that service connection is warranted for multiple additional 
disabilities, including diabetic gastroparesis; pancreatitis; 
gout; fever of unknown origin; disability manifested by 
nausea and vomiting; azotemia; disability manifested by 
volume depletion; hematochezia; disability manifested by 
elevated lipase; disability manifested by dizziness; 
disability manifested by chronic fatigue and myalgias; 
lymphoma; sleep apnea; diabetic retinopathy; and disability 
manifested by a positive ANA screening.  Those claims have 
not been certified to the Board on appeal nor have they 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over those claims and they will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  However, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1992, 
the RO denied the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Evidence associated with the record since the RO's April 
1992 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's January 1992 decision, which denied entitlement 
to service connection for a back disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.192 (1991).  
2.  The criteria to reopen the claim of entitlement to 
service connection for a back disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify him as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

In August 2001, the VA published final rules implementing the 
noted statutes.  Such rules included changes with respect to 
the definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a)).  The changes with respect to new 
and material evidence, however, are only effective for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for low 
back disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In determining whether service connection 
is warranted for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for back disability.  In April 1992, the RO denied such a 
claim.  Relevant evidence on file at that time showed that 
the veteran had been treated for a low back disorder on 
several occasions in service.  However, there was no further 
evidence of such a disorder after service.  Absent evidence 
of then-current disability, the veteran's claim of service 
connection for a low back disorder was denied.  

The veteran was notified of the RO's April 1992 decision, as 
well as his appellate rights; however, a Notice of 
Disagreement (NOD) was not received with which to initiate 
the appellate process.  Accordingly, that decision became 
final under the law and regulations then in effect.  38 
U.S.C.A. § 7105; 38 C.F.R. § 19.192.  The veteran now 
requests that his claim of entitlement to service connection 
for a back disorder be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New and material evidence is evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's April 
1992 decision includes a May 2001 report from M. K., M.D.  
Dr. K. reports that the veteran had a pattern of back 
symptoms in service, and presumes that his current symptoms 
are related.  

Such evidence is new in the sense that it has not previously 
been before VA decision makers.  It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is new and material, and thus sufficient, to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  To that extent, the appeal 
is granted.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for a 
back disorder is granted.


REMAND

In light of the foregoing decision, the Board may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for back disability.  Elkins.  It would be 
premature for the Board to take such action, however, as 
additional development of the record is warranted.  Such 
development is discussed below and concerns not only the back 
disability but the other disabilities on appeal.

As to the veteran claims of entitlement to service connection 
for diabetes and cardiovascular disease, the Board notes that 
these are not his first such claims.  In its April 1992 
rating action, the RO denied entitlement to service 
connection for diabetes and for cardiovascular disease, 
including hypertension.  The veteran was notified of those 
decisions, as well as his appellate rights; however, an NOD 
was not received with which to initiate the appellate 
process.  Accordingly, those decisions became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7105; 38 
C.F.R. § 19.192.  

Although the veteran's claim of entitlement to service 
connection for diabetes would appear to have been finally 
resolved, the Board notes that in May 2001, the VA issued 
regulations which added diabetes to a list of diseases which 
were the presumptive result of exposure to herbicides, such 
as Agent Orange.  66 FR 23166 (May 8, 2001) (now codified at 
38 C.F.R. § 3.309(e)).  That action effectively created a new 
claim even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  Thus, 
there is no requirement to reopen that claim in accordance 
with the requirements set forth in 38 U.S.C. § 5108.  Routen 
v. West, 142 F.3d 1434, 1438 (Fed Cir. 1998).

The veteran claims that his cardiovascular disease, including 
coronary artery disease and hypertension, is the result of 
his diabetes.  Therefore, he maintains that service 
connection is warranted for that disorder on a secondary 
basis.  That issue was not decided by the RO in its April 
1992 rating action; and, therefore, it too must be considered 
a new claim and not subject to the requirements of reopening.  

In addition to diabetes and cardiovascular disease, the 
veteran also seeks service connection for nephropathy and 
peripheral neuropathy with peripheral vascular disease.  The 
primary thrust of the veteran's contentions is that his 
diabetes is the result of his exposure to Agent Orange during 
service in the Republic of Vietnam.  He maintains that as a 
result of the diabetes, he developed the other disorders.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

Generally, veterans who had service in the Republic of 
Vietnam are presumed to have been exposed to Agent Orange.  
§ 3.307(a)(6)(iii) (2003).  Such service includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam (emphasis added).  Id.

The veteran states that from May through November 1968, he 
was assigned to the crew of the U.S.S. Takelma, which was 
stationed in the waters off Vietnam.  In December 2001, he 
reported that during that time, the Takelma went into port in 
DaNang.  

The veteran's service personnel records show that he was 
assigned to the Takelma and that he was awarded the Vietnam 
Service Medal for service in the designated combat zone from 
July 9 to August 14, 1968; September 13 to September 15, 
1968; October 20 to November 15, 1968; and November 22 to 
November 28, 1968.  

There is no evidence that the RO has ever attempted to obtain 
any official records showing the port calls of the U.S.S. 
Takelma.  

The veteran's service medical records on file do not include 
the reports of his examinations performed prior to his entry 
into service and prior to his retirement from service.

In April 1994, the veteran's spouse reported that the veteran 
had been granted disability benefits by the Social Security 
Administration.  The claims file does not contain a copy of 
the award letter nor does it contain a list of the disorders 
for which such benefits were granted.   

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for low back disability; diabetes 
mellitus; diabetic nephropathy; peripheral neuropathy with 
peripheral vascular disease; and cardiovascular disease.  
Therefore, as noted above, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Further action on the issue of entitlement to special monthly 
compensation will be held in abeyance, pending the requested 
development.  

On REMAND, the following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, make 
another request for the veteran's service 
medical records.  Such records should 
include, but are not limited to, copies 
of the veteran's examinations prior to 
his entry in and prior to his retirement 
from active service.  Also request that 
the veteran submit any such evidence in 
his possession.  

3.  Request that the veteran identify the 
period during which he had duty in or 
visited the Republic of Vietnam.  This 
should include, but is not limited to 
dates that the U.S.S. Takelma was in port 
in DaNang.

4.  Through official channels, such as 
the United States Armed Services Center 
for the Research of Unit Records 
(USASCRUR) 7798 Cissna Road, Springfield, 
Virginia 22150-3197 and the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park MD 20740-6001, 
request copies of the ship's logs for the 
U.S.S. Takelma for the period during 
which the veteran states it was in port 
in DaNang, the Republic of Vietnam.  Also 
request that the veteran submit any such 
evidence in his possession.  

5.  Request that the Social Security 
Administration obtain an up- to-date 
status report on the veteran's disability 
benefits.  This should include, but is 
not limited to, a copy of the original 
award letter; copies of any award 
decisions by an Administrative Law Judge; 
a list of the disabilities upon which the 
benefits are based; and copies of all 
medical evidence used to support the 
original award, as well as those used to 
support the continuation of that award.  
Also request that the veteran submit any 
such evidence in his possession.  

6.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of additional VA examinations 
or requesting additional medical 
opinions.  Then readjudicate the issues 
of entitlement to service connection for 
back disability; entitlement to service 
connection for diabetes mellitus; 
entitlement to service connection for 
diabetic nephropathy; entitlement to 
service connection for peripheral 
neuropathy with peripheral vascular 
disease; entitlement to service 
connection for cardiovascular disease; 
and entitlement to special monthly 
compensation.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on such issues.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  It 
must further be emphasized that the veteran need take no 
further action until he is notified to do so.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



